DETAILED ACTION
Status of the Claims
Claims 1, 104-105, 107, 112-120, 124, and 126 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 08/27/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,006,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 104, 107, 118, 120, and 126 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Chait et al.
Claims 1, 112-114, 116-117, and 119 are rejected under 35 U.S.C. 102(b) as being anticipated by Chait et al. (U.S. 6,824,981 B2, cited in IDS of 12/14/2017, of record).  
Regarding claim 1, Chait teaches a set of different isotope coded reporter molecules  each comprising a unique isotope signature (e.g. sets of reporter signals as per col. 6-7), each linked to a carrier by an amino acid sequence (e.g. reporter signals are formed as fusion proteins/peptides a per col. 29-31 and col. 146-147, “because one 
The recitation of “for interrogating a plurality of different proteases in vivo” of the instant claim 1 is a recitation of intended use of the instant claimed set of iCORES and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), and that the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself.  Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) stating that “discovery of an unobvious property and use does not overcome the statutory restraint of section 102 when the claimed composition is known”.
Claim 1 has been amended to add the limitation of “susceptible to cleavage in vivo by a specific protease of interest from among the plurality of different proteases, such that the specific protease, if present, releases a specific iCORE having said unique isotope signature”.  This “susceptible to cleavage in vivo … releases a specific iCORE” limitation as applied to a product claim is reasonably being interpreted as a functional limitation and/or an intended use of said iCOREs (similar to the phrases “adapted to”, “able to”, or the like).  As per MPEP 2173.05(g), a “claim term is functional when it recites a feature ‘by what it does rather than by what it is’”.  The same MPEP section states that “[t]here is nothing inherently wrong with defining some part of an invention in functional terms” and that “[a] functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.”  MPEP 2114(II) further explains that "[A]pparatus claims cover what a device is, not what a device does" citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), further stating that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In other words, claims directed to a in vivo … releases a specific iCORE” reasonably implies structural limitations including being susceptible to a plurality of proteases in vivo, wherein products of protease reactions could serve to be identified in a multiplexed mass spectrometric assay.  The reporter molecules/signals of Chait, as detailed above, can be selectively cleaved with proteases (e.g. as per col. 146-147).
Regarding claims 112-114 and 119, Chait teaches the above, wherein the iCOREs are peptide mass tags and comprise 5-100 amino acid residues with the same amino acid sequence (e.g. throughout and as per Table 1 in col. 24, and col. 74 lines 23-27).
Regarding claims 116-117, Chait teaches a reagent comprising a particle (e.g. analytes such as genes, protein, vectors, expression constructs, cells, cell lines, and organisms as per col. 13) and a plurality of peptide substrates conjugated to the particle (e.g. wherein each analyte “is labeled with a set of reporter signal fusions that are isobaric or that include isobaric reporter signal peptides” as per col. 13 wherein fusion can be via protein/peptide fusion as per col. 29-31), wherein each of the peptide substrates comprises a cleavable linker linked to an iCORE (e.g. stable isotope-labeled and/or isobaric reporters can identify the analytes as per col. 5-8), wherein each cleavable linker is susceptible to cleavage by one of a respective plurality of different proteases (e.g. as per col. 146-147 as detailed above for claim 1) and wherein each iCORE is an isotope labeled polymer having a unique isotope signature and whereby the reagent is useful to interrogate a sample for activities of different proteases in a 
The recitations of “for detection of a plurality of different proteases in vivo” and “such that the specific protease, if present, releases the iCORE having said unique isotope signature, wherein the unique isotope signature is detectable to identify the specific protease of interest” of the instant claim 116 are recitations of intended use of the instant claimed reagent and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), and that the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself.  Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus), and MPEP 2112.01 citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) stating that “discovery of an unobvious property and use does not overcome the statutory restraint of section 102 when the claimed composition is known”.
***
Response to Arguments
The 08/27/2021 remarks argue: not all elements are taught.

Specifically, the 08/27/2021 remarks assert that the “carriers” of the present application differ from the “analytes” of the Chait reference because “carriers are not analytes since they are not detected”.  In response, it is respectfully noted that the present claims are drawn to products rather than methods, and therefore, arguments alleging “carriers are not analytes since they are not detected” are not persuasive at least because this argument is predicated on method steps.
Next, the remarks assert “Again, in the context of columns 146-147, this cleavage is happening at the time of mass spec analysis. Nowhere in columns 146-147 does Chait et al. teach or suggest an iCORE Application No.: 15/842,162 12 Docket No.: M0656.70233US02that is linked to a carrier through an amino acid sequence which is being cleaved in vivo by a specific protease, as reflected in the claims.”  In response, it is respectfully noted that the present claims are drawn to products rather than methods, and therefore, arguments alleging cleavage of polypeptides (which is a method step) are not persuasive at least because this argument is predicated on method steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).  

Chait et al. and Galati et al.
Claims 1, 112-114, 116-117, 119, and 124 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait et al. (U.S. 6,824,981 B2, cited in IDS of 12/14/2017, of record) in view of Galati et al. (Z. Naturforsch. 58c, 558D561 (2003), of record).  
Chait is relied on as above, however, it is noted that the reference is silent on the limitation of the reporter comprising one or more D-amino acids, as set forth in claim 124.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to incorporate D-amino acids as per Galati in the peptide reporters of Chait.  One of ordinary skill in the art would have been motivated to do so since such incorporation would increase the reporter stability in the presence of proteases, for example, in vivo and in serum/blood samples, such as in the in vivo temporal assays of Chait (e.g. as per col. 20 and throughout).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.


Conclusion
Claims 105 and 115 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639